295 S.W.3d 237 (2009)
STATE of Missouri, Respondent,
v.
Robert ATKINSON, Appellant.
No. ED 91923.
Missouri Court of Appeals, Eastern District, Division Two.
October 20, 2009.
Nancy A. McKerrow, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Robert Atkinson (Defendant) appeals the trial court's denial of his motion for judgment of acquittal on the grounds that the State failed to prove beyond a reasonable doubt that Defendant took a substantial step toward the crime of enticement of a child. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the trial court's decision was supported by sufficient evidence. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).